Russell, C. J.
1. The court erred in admitting in evidence, over the'defendant’s objection, a purchase-money note executed by the defendant, in which title to “one black horse mule about six years old, weighing about 1,000 pounds, and known as the Hill mule,” was retained in S. S. Brewer & Settle. The defendant was accused of fraudulently obtaining credit, by falsely and fraudulently representing to the prosecutor that he, the defendant, was the owner of a certain bay horse mule named Jim, about 6 years old, weighing about 900 or 1,000 pounds, and that there was no incumbrance on the said mule, which he thereupon mortgaged to the prosecutor. Even if parol evidence were admissible for the purpose of showing that the bay mule named Jim and the black mule known as the Hill mule were identical, an allegation that the bay mule named Jim was held by S. S. Brewer & Settle under a certain bill of sale could not be established by the introduction of a bill of sale of a black mule. The error in the admission of this irrelevant testimony, over timely objection to its irrelevancy, must be presumed to have been prejudicial to the accused, and upon this ground alone, in the state of the record, a new trial should have been granted.
2. The court properly allowed the accusation to be amended, and the amendment relates back to the time of filing the original accusation. The remaining assignments of error do not appear to be meritorious. '

Judgment reversed.


Broyles, J., not presiding.